Citation Nr: 1143492	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left thumb injury.

2.  Entitlement to service connection for residuals of a left wrist injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to July 1999.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

In September 2005, the RO received the Veteran's service-connection claims for residuals of left thumb and left wrist injuries.  The RO denied these claims in the above-referenced May 2006 rating decision.  The Veteran disagreed with the RO's determinations, and perfected appeals as to both issues.

In February 2011, during the pendency of the appeal, the RO granted the Veteran's service-connection claims for residuals of left thumb and left wrist injuries, representing a full grant of the benefits sought on appeal.

In addition to the Veteran's left thumb and left wrist claims, the RO also denied the Veteran's service-connection claims for a right knee injury, a low back strain, a left shoulder condition, a right shoulder/deltoid condition, a right ankle condition, a left foot injury, a head and neck injury, a jaw injury, a right great toe condition, and hypertension in the above-referenced May 2006 rating decision.  The Veteran initiated an appeal as to each of these determinations by filing a timely Notice of Disagreement in June 2006.  

In a December 2008 Statement of the Case (SOC), the RO granted the Veteran's service-connection claims for a right knee injury, for a head and neck injury, and for hypertension.  As such, these claims are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

The RO also denied the Veteran's above-listed left thumb and left wrist claims, as well as his low back, left shoulder, right shoulder, right ankle, left foot, jaw, and right great toe claims in the above-referenced December 2008 SOC.  The Veteran filed a timely substantive appeal [VA Form 9] in February 2009, but crucially limited his appeal only to the two issues listed above-namely, entitlement to service connection for residuals of a left thumb injury and residuals of a left wrist disability.  Indeed, the Veteran specifically checked box 9B on his VA Form 9, specifying that he read the SOC and is only appealing the issues he is listing under the box, which included his left thumb and wrist claims alone.

The Board is aware of the Court's recent decision in Evans v. Shinseki, --- Vet. App. --- 2011 WL 3347851 (August 4, 2011) and finds that the facts of the instant case are distinguishable.  Unlike the Veteran in Evans, who created an ambiguity on his VA Form 9 by both checking Box 9A [indicating a desire to appeal all six issues that were listed on the SOC], and supplying argument as to only three of these six issues [remaining silent as to the other three issues] underneath Box 9B, the Veteran in this case checked Box 9B only, and identified his left thumb and left wrist claims as the only two issues he wished to appeal to the Board.  Thus, the Veteran showed a consistent and clear desire not to pursue an appeal as to the other seven service-connection claims noted above, and to appeal only his current left thumb and wrist claims.  

The Board adds that the Veteran's intent to limit his appeal only to his left thumb and wrist claims is further confirmed by the fact that the Veteran's representative noted the following in an October 2011 Informal Hearing Presentation:

The veteran timely perfected his appeal with [a] VA Form 9 on February 9, 2009; specifically limiting his appeal to the issues of the residuals of a thumb injury and the residuals of a left wrist injury by checking box 9B.  This leaves these as the only 2 issues remaining as part of the appeal.  

See the Veteran's October 21, 2011 Informal Hearing Presentation, page 2.  

Although a prior representative submitted additional argument in favor of the Veteran's back, ankle, foot, shoulder and toe and jaw claims in May 2011 [see the May 17, 2011 Statement of Accredited Representative], it is clear that such argument was submitted in error, as the Veteran's intent to limit his appeal to the thumb and wrist issues listed above is clearly evident not only on his February 2009 VA Form 9, but also by the Veteran's representative's most recent clarification in the Informal Hearing Presentation quoted above.  As such, the issues of entitlement to service-connection for a low back strain, left and right shoulder conditions, a right ankle condition, residuals of a left foot injury, residuals of a jaw injury, and a right great toe condition are not in appellate status, and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.         § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


FINDING OF FACT

In a February 2011 rating decision, the RO granted the Veteran's service-connection claims for residuals of left thumb and left wrist injuries.  


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claims of entitlement to service connection for residuals of left thumb and left wrist injuries has become moot by virtue of a February 2011 rating decision granting the benefits in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Although the Veteran perfected a timely appeal as to the RO's original denial of his left thumb and left wrist service-connection claims, the RO subsequently granted entitlement to both awards in February 2011 before the Board had an opportunity to adjudicate such matters.  As such, the Veteran's service-connection claims have already been granted in full, and there is no longer any pending adverse determination for the Board to adjudicate.  

The Board adds that the Veteran's representative specifically acknowledged the grant of the Veteran's left thumb and left wrist service-connection claims in the October 2011 Informal Hearing Presentation and noted that such awards indeed "represent[] a full grant of the benefits sought on appeal."  To the Board's knowledge, the Veteran has not filed a Notice of Disagreement as to the assigned initial ratings or effective dates of these awards.

Thus, the appeal on the merits of the Veteran's claims of entitlement to service connection for residuals of left thumb and left wrist injures has become moot by virtue of the RO's March 2011 grant, and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the denial of entitlement to service connection for residuals of a left thumb injury is dismissed.

The appeal of the denial of entitlement to service connection for residuals of a left wrist injury is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


